Citation Nr: 1814277	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-06 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Restricted Access Claims Center in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a disability evaluation in excess of 50 percent for sleep apnea with asthma prior to November 18, 2014, and in excess of 60 percent for asthma with sleep apnea from November 18, 2014.  

2. Entitlement to special monthly compensation (SMC) based on aid and attendance and a higher level of care at SMC(r)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, K.W.H., and M.W.


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona. Jurisdiction over the appeal has since been transferred to the VA Restricted Access Claims Center (RACC) in St. Paul, Minnesota.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.  

The above-referenced issues were previously remanded by the Board in May 2016 and December 2016 for further development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In the December 2016 remand, the Board also remanded the issue of entitlement to service connection for a left knee disorder for the issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In January 2018, the Veteran was sent a SOC regarding this issue; however, the Veteran has not at the time of this decision perfected the appeal of this issue in response to the SOC and the issue of entitlement to service connection for a left knee disorder is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1. For the period on appeal, the Veteran's asthma with sleep apnea has more nearly approximated post-bronchodilator results of FEV-1 between 40 to 55 percent.

2. For the period on appeal, the Veteran's asthma with sleep apnea has not resulted in the following: FEV-1 and FEV-1/FVC below 40 percent; more than one attack per week with episodes of respiratory failure; chronic respiratory failure; required daily use of systemic (oral or parenteral) high does corticosteroids or immuno-suppressive medications; a diagnosis of cor pulmonale; or a tracheostomy.  

3. The Veteran is entitled to SMC at the rate under subsection (o) of 38 U.S.C. § 1114  based on loss of use of his lower and upper extremities on the left side, and the need for aid and attendance due to his service-connected back disability, dysphagia and voiding dysfunction.

4. The Veteran requires the aid and attendance of another person and needs a higher level of care that is provided by his wife, which would otherwise result in needing to live in an adult living facility for custodial care.  


CONCLUSIONS OF LAW

1. For the period on appeal, the criteria for entitlement to a rating of 60 percent for asthma with sleep apnea, but not in excess of 60 percent, have been met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 4.1-4.10, 4.96, 4.97, Diagnostic Codes 6602, 6847 (2017).

2. The criteria for an increased level of SMC based on the need for higher level aid and attendance as contemplated by 38 U.S.C. § 1114 (r)(2), are met.  38 U.S.C. § 1114 (2014); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, Generally

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the entire record to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505.  Here, the Board finds that the Veteran's symptoms related to asthma and sleep apnea have not significantly changed during the appeal period and uniform ratings are appropriate.  Id.  

Asthma with Sleep Apnea

In October 2011, the Veteran filed for an increase for his service-connected asthma, rated 30 percent disabling.  The rating was continued by a September 2012 rating decision.  In January 2015, the Veteran's rating for asthma was increased to 60 percent, effective November 18, 2014.  

In a July 2016 rating decision, the RO granted the Veteran entitlement to service connection for sleep apnea, effective October 28, 2011.  The decision noted that the Veteran was service-connected for asthma, rated 30 percent disabling, and rated 60 percent disabling effective November 18, 2014.  The decision noted that VA regulations prohibit separate evaluations for coexisting respiratory conditions, such as asthma (DC 6602) and sleep apnea (6847), and that a single rating had been assigned under the diagnostic code that reflected the predominant disability.  See 38 C.F.R. § 4.96.  As the evidence indicated that the Veteran's sleep apnea warranted a 50 percent rating throughout the appeal period, the Veteran was assigned a 50 percent rating for sleep apnea with asthma from October 28, 2011 to November 17, 2014.  The Veteran's 60 percent rating for asthma was continued from November 18, 2014.  

As noted above, asthma is rated under DC 6602.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication. 38 C.F.R. § 4.97, DC 6602.

A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  Id. 

A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. Id.

Sleep apnea is rated under Diagnostic Code (DC) 6847.  Under DC 6847, sleep apnea requiring use of a breathing assistance device such as a continuous airway pressure (CPAP) machine, warrants a 50 percent rating.  38 C.F.R. § 4.97, DC 6847.  Sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requiring a tracheostomy, warrants a 100 percent rating.  Id.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's asthma with sleep apnea has demonstrated functional impairment that warrants a 60 percent rating; however, the evidence weighs against a rating in excess of 60 percent throughout the appeal period.  

In December 2011, the Veteran underwent a VA examination in relation to his claim for an increased rating for his service-connected asthma.  The examiner noted that the Veteran was diagnosed with asthma in 1991 and that he had been treating with an inhaled bronchodilator and inhaled steroids.  The examiner noted that a pulmonary function test (PFT) in September 2011.  The results of the PFT indicated that pre-bronchodilator: FEV-1 was 59 percent predicted, FVC was 72 percent predicted, and FEV-1/FVC was 67 percent.  Post- bronchodilator: FEV-1 was 81 percent predicted, FVC was 65 percent predicted, and FEV-1/FVC was 65 percent. 

The Veteran reported that his respiratory condition was being handled by his PCP and that he had no recent hospitalizations or emergency room visits for asthma attacks.  He stated that he gets short of breath when he walks more than one block, but these symptoms have been relieved with rest and the use of his albuterol inhaler, and that he did not see a doctor for these short episodes.  The examiner stated that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, but rather his condition was treated with inhalational bronchodilator therapy and inhalational anti-inflammatory medication that were used on a daily basis.  The examiner stated that the Veteran's FEV (forced expiratory volume) was consistent with testing completed in 2004.  

In May 2012, the Veteran was seen for a pulmonology consult at the Phoenix VA regarding worsening symptoms related to his asthma.  The Veteran reported that his asthma had been progressively getting worse, particularly since December. He stated that his Albuterol did not seem to be as effective as it once was and that even getting in and out wheelchair caused him to be short of breath.  Lab results demonstrated that FVC was 57 percent, FEV1 was 44%, and that FEV1/FVC was 64 percent.  The Veteran was noted to have moderate to severe airflow obstruction.

In December 2014, the Veteran's respiratory function was evaluated by PFT at Mercy Gilbert Medical Center.  The results of the PFT indicated that pre-bronchodilator: FEV-1 was 42 percent predicted, FVC was 56 percent predicted, and FEV-1/FVC was 74 percent.  Post- bronchodilator: FEV-1 was 47 percent predicted, FVC was 61 percent predicted, and FEV-1/FVC was 78 percent.

During the Veteran's March 2016 Board hearing, the Veteran reported that he was taking prednisone on a daily basis to treat his asthma.  

In June 2016, the Veteran underwent a VA respiratory examination.  The examiner reported that he uses Symbicort twice per day and albuterol four to five times per day.  It was noted that the Veteran had been periodically provided oxygen while he was in a state home after he had an asthmatic attack, but the examiner stated that the Veteran had not been prescribed oxygen for his respiratory conditions.  The examiner stated that the Veteran's conditions did not require the use of oral or parenteral corticosteroid medications and that he treats with inhaled medications.   The Veteran was not noted to have chronic respiratory failure or asthma attacks with episodes of respiratory failure in the past 12 months.  

Treatment records from the Phoenix VAMC in April 2017 state that the Veteran had been using albuterol two to three times per day.  Consideration of addition of inhaled corticorticosteroids was noted to be appropriate; however, they were not prescribed at that time.  

Review of the Veteran's medication charts during the appeal period are absent for a prescription for prednisone on a daily basis.  

Upon review of the medical evidence of record, the Board finds that the evidence warrants a rating of 60 percent based upon the Veteran's asthma that more nearly approximates findings of an FEV-1 of 40 to 55 percent predicted throughout the appeal period.  While the Veteran's PFT from September 2011 indicates that the Veteran had FEV-1 and FEV-1/FVC greater than 40 to 55 percent, these results were taken from prior to the start of the appeal period.  Further, the Veteran was seen for a pulmonology consult in May 2012 with reports of worsening symptoms since around the time the Veteran filed his claim for increase.  The Veteran reported that his inhaler had been less effective lately and that he was having increased symptoms of shortness of breath.  PFT testing conducted at that time indicated FEV1 was 44 percent predicted, and the physician noted that the Veteran had moderate to severe airflow obstruction.  At the Veteran's next VA examination in July 2016, his PFT testing demonstrated post-bronchodilator FEV-1 at 42 percent predicted.  Based upon these results, the Board finds that a 60 percent rating for asthma with sleep apnea is warranted throughout the appeal period. 

The Board, however, does not find that a rating in excess of 60 percent is warranted for either condition during the appeal period.  While the Veteran reported during his Board hearing that he is prescribed prednisone on a daily basis for his asthma and that he is prescribed use of an oxygen tank, the Board does not find these statements credible.  The Board notes that the June 2016 examiner, who reviewed the Veteran's file, stated that the Veteran was not prescribed oxygen for his asthma or his sleep apnea, and that the Veteran's conditions did not require the use of oral or parenteral corticosteroid medications.  The Board finds probative the examiner's statement that the Veteran treats his conditions with inhaled medications and this is supported by the Veteran's April 2017 VA treatment records that stated that the Veteran was being considered for inhaled corticorticosteroids due to his frequent albuterol use, but that these medications had not been prescribed at that time.  The Veteran's treatment records throughout the appeal period do not indicate that he is prescribe oral corticorticosteroids for daily use to treat his service-connected respiratory conditions.  Further, there is no indication in the record that the Veteran's sleep apnea resulting in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a required tracheostomy.  Thus, a rating in excess of 60 percent for asthma with sleep apnea is not warranted.

Accordingly the Board will resolve the benefit of the doubt in favor of the Veteran and finds that a rating in of 60 percent, but not excess of 60 percent, for asthma with sleep apnea is warranted throughout the appeal period.  38 U.S.C. § 5107 (b) (2014); 38 C.F.R. §§ 3.102, 4.3 (2017).

Entitlement to SMC at a Higher Rate

SMC is available when, as the result of service-connected disability, a Veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350 and 3.352.  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  

In June 2014, the Veteran submitted an NOD arguing that SMC at the (r)(2) rate was warranted. 

Basic levels of SMC are listed at 38 U.S.C. § 1114 (k). Higher levels of SMC are provided at 38 U.S.C. § 1114 (l), (m), (n), and (o).

SMC(r) is divided between (r)(1) and (r)(2), and each has separate criteria.  For the award of SMC(r)(1), a veteran must be in need of regular aid and attendance, as defined under 38 C.F.R. §3.352, and be entitled to one of the following: SMC(o); the maximum rate under SMC(p); or, both SMC(n 1/2) and SMC(k). 38 C.F.R. § 3.350 (h).  SMC(r)(2) is subject to the same criteria, plus there must be evidence that the Veteran is in need of a "higher level of care."  

After review of the record, the Board finds that the Veteran's condition warrants SMC at the (o) level.  The Veteran also requires aid and attendance at a higher level due to his service-connected conditions; accordingly, aid and attendance under 38 U.S.C. § 1114 (r)(2) is warranted.

Under 38 C.F.R. § 3.350 (e) payment at the SMC(o) rate may be awarded for various combinations of losses, including where a veteran is entitled to two or more awards of SMC(l), SMC(m), or SMC(n), with no condition being considered twice.  See 38 C.F.R. § 3.350 (e)(1)(ii). The separate disabilities requirement means that, for example, where a veteran who had suffered the loss, or loss of use, of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the need for regular aid and attendance must be based on need resulting from pathology other than that of previously referenced loss of use.  See 38 C.F.R. § 3.350 (e)(3).  

The Board notes that SMC(l) may be awarded due to regular need for aid and attendance, and that loss of use of his left upper extremity and his left lower extremity would meet the criteria for SMC(m); however, the evidence was unclear whether the Veteran required aid and attendance separate from the loss of use of his left upper extremity and his left lower extremity would meet the criteria for SMC(m).

In April 2017, a medical opinion was obtained regarding whether the Veteran required aid and attendance separate from the loss of use of his left upper extremity and his left lower extremity.  The VA examiner opined that the Veteran's service-connected degenerative disc disease of the lumbar spine, his service-connected dysphagia and voiding dysfunction would result in such impairment that it would require the aid and attendance of another individual to assist the Veteran in his activities of daily living.  Accordingly, as the evidence indicates that the Veteran's service-connected conditions warrant aid and attendance separate from his loss of use of his left upper extremity and his left lower extremity, then the evidence indicates that the Veteran meets the criteria for SMC (l) and SMC (m), separately.  Based upon these combined SMC levels, the Veteran meets the criteria for SMC (o).  

As stated above, to warrant SMC (r)(1) a Veteran that meets the criteria for SMC (o) must demonstrate a need for aid and attendance.  See 38 U.S.C. § 1114 (r).  For SMC (r)(2), once the aforementioned threshold is met, the Veteran must show that, in addition to the need for regular aid and attendance, he is in need a higher level of care as specified. See 38 U.S.C. § 1114 (r)(2) (2014).  (The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C. § 1114 (o)).  See 38 C.F.R. § 3.350 (h)(1).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a State or political subdivision thereof. 38 C.F.R. § 3.352 (b)(2).  

The Veteran argues that his service-connected conditions warrant "a higher level of care." In June 2014, he submitted the following statement "Without my wife being able to provide full time care for me at my home under the supervision of licensed physician, I would require a licensed caregiver daily.  In the absence of such care, I would require hospitalization, nursing home care, or other residential institutional care. This has been substantiated with the evidence/letter submitted from VA physician, Dr. Sonder."  The Board notes that the evidence indicates that the Veteran's wife treats the Veteran under the supervision of his physicians.  The Veteran has also submitted an Aid and Attendance disability questionnaire that from J.C.J., D.O. that states that the Veteran "requires daily skilled personal care, and in the absence of the care, [he] would require hospitalization, nursing home, or other residential care." 

Here, the evidence indicates that the Veteran's wife, under the regular supervision of his physicians, is providing needed daily care for the Veteran.  The evidence is clear that the Veteran's service-connected disabilities cause him to require substantial, daily care and that apart from the care provided by his wife, he would require institutional care.  As the Veteran's service-connected disabilities, otherwise warrant SMC at the (o) rate, the Board finds that aid and attendance under 38 U.S.C. § 1114 (r)(2) is warranted.


ORDER

A rating of 60 percent for asthma with sleep apnea, but not in excess of 60 percent, is granted throughout the appeal period, subject to the laws and regulations governing payment of monetary benefits.

SMC on account of the need for aid and attendance at a higher level under 38 U.S.C. § 1114 (r)(2) is granted, subject to the laws and regulations governing payment of monetary benefits.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


